Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanford El Christopher McPherson, Jr., appeals the district court’s order dis*437missing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny McPherson’s motion for appointment of counsel and dismiss the appeal for the reasons stated by the district court. McPherson v. City of Fayetteville Police Dep’t, No. 5:09-ct-03145-FL (E.D.N.C. Aug. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.